Citation Nr: 0033906
Decision Date: 12/28/00	Archive Date: 02/02/01

DOCKET NO. 94-37 795               DATE DEC 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to an extra-schedular evaluation for bilateral
inguinal hernias, postoperative.

2. Entitlement to an extra-schedular evaluation for the scar tissue
in the inguinal area.

3. Entitlement to an extra-schedular evaluation for the division of
the ilioinguinal nerve.

REPRESENTATION 

Appellant represented by Mark R. Lippman, Esq.

WITNESSES AT HEARINGS ON APPEAL 

Appellant and his spouse

ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to October
1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1993 rating decision of the Waco, Texas,
Department of Veterans Affairs (VA) Regional Office (RO), which
denied a compensable rating for postoperative bilateral inguinal
hernia. In an August 1993 rating decision, a 10 percent disability
rating was assigned for the postoperative bilateral inguinal
hernias, under Diagnostic Code 7338 (inguinal hernia), effective
September 22, 1992. In a June 1996 rating decision, service
connection was granted for the scar tissue in the inguinal area and
division of the ilioinguinal nerve. A 10 percent disability rating
was assigned for the scar tissue under Diagnostic Code 7804 (scars,
superficial, tender and painful on objective demonstration),
effective June 11, 1993. A zero percent disability rating was
assigned for the division of the ilioinguinal nerve under
Diagnostic Code 8730 (neuralgia of the ilioinguinal nerve),
effective June 11, 1993. In that same rating decision, service
connection on a secondary basis was denied for atherosclerotic
heart disease and for a major depressive disorder, with anxiety and
stress. The veteran appealed.

In a November 1997 decision, the Board denied the claims for
ratings in excess of 10 percent for the postoperative inguinal
hernias and the scar tissue in the inguinal area. The Board granted
a 10 percent disability rating for the division of the ilioinguinal
nerve. In addition, the Board denied service connection for
atherosclerotic heart disease as secondary to the service-connected
disabilities and for major depressive disorder, with anxiety and
stress, as secondary to the service- connected disabilities.

2 -

The veteran filed a timely appeal to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter "the Court")
on the issues of increased ratings for the service- connected
disabilities. On April 18, 2000, the Court vacated in part the
November 1997 Board decision and remanded the claims for increased
ratings to the Board for readjudication on an extra-schedular
basis.

REMAND

In a February 1988 claim, the veteran indicated that he began
receiving Social Security benefits in 1978, when he was less than
60 years old, apparently on the basis of disability. If so, the
records should be obtained. Baker v. West, 11 Vet. App. 163 (1998).

In July 1988, the veteran underwent a right inguinal exploration
with excision of lipomatous masses at the Dallas, Texas, VA Medical
Center. He asserts that his service-connected disabilities have
been painful since that surgery. With regard to treatment in 1988,
the RO has only received records dated from May 26 to August 17,
1988. In a September 1992 statement, the veteran indicated that he
had been treated at the Temple, Texas, VA Medical Center, on
September 21, 1.992. Records from the Temple, Texas, VA Medical
Center, dated from September 21, 1992, to January 10, 1994, have
been obtained. However, if the veteran received treatment between
August 18, 1988, and September 20, 1992, such records have not been
obtained.

In June 1993, the veteran underwent a repair of the recurrent right
inguinal hernia with Marlex mesh, neurolysis and division of the
ilioinguinal nerve with excision of old scar tissue. This surgery
was performed by a private physician, J. Lanius, M.D. The latest
record submitted regarding treatment by Dr. Lanius is dated in
August 1997. In an undated statement received by the Board in
September 1997, the veteran indicated that he was going to receive
treatment at the Dallas. Texas, VA Medical Center in November 1997.
Records regarding that treatment have not been

3 -

obtained. In a September 1999 statement, he indicated that he was
being treated at the Dallas, Texas, VA Medical Center, and the RO
obtained treatment records from that facility from September 1998
to September 1999. In light of the above, additional records may be
available and should be requested. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 3(a), 144 Stat. 2096, __ (2000) (to
be codified at 38 U.S.C. 5103A).

In addition, the Board finds that although the veteran was afforded
a VA examination in respect to recent claims for increased ratings,
the examination report is not adequate for addressing the issues
that have been remanded by the Court. Specifically, it is not clear
from the examination report whether there is currently marked
tenderness over the scarred area in the right inguinal area, and,
if so, whether it is due to the scar or the division of the
ilioinguinal nerve. Therefore, another examination is warranted.
Id.

Accordingly, this case is REMANDED to the RO for the following:

1. The appellant has the right to submit additional evidence and
argument on the matters that the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. Through the veteran's attorney, the RO should request the names
and addresses of all physicians and facilities, VA and private,
that have treated or evaluate@[ the veteran's service-connected
disabilities since July 1988. After obtaining any necessary
authorization, the RO should obtain any medical records not
currently on file, to include any additional records from Dr.
Lanius. In any event, the RO should obtain all additional records
from the Dallas, Texas, VA Medical Center; the Temple, Texas, VA
Medical Center; and any other identified VA medical facilities.
(See the above

4 -

narrative for information regarding gaps in the records.)

3. Through the veteran's attorney, the veteran should be asked to
provide evidence that the service-connected disabilities have
resulted in either frequent hospitalizations or marked interference
with employment, such as employment records, income information, or
statements from medical care providers, former employers and/or
coworkers. If the veteran prefers, he may identify such evidence
and the RO should try to obtain it for him.

4. Through the veteran's attorney, the RO should ascertain whether
the veteran has ever applied for, or received, any Social Security
disability benefits. If so, the RO should try to obtain any
relevant medical records and the decision in the Social Security
disability benefits claim filed by the veteran.

5. Thereafter, the veteran should then be afforded a comprehensive
VA examination by a board consisting of a neurologist and a
surgeon, to determine the current manifestations and severity of
the post-operative bilateral inguinal hernias, scar tissue in the
inguinal area, and division of the ilioinguinal nerve. Notice of
the examination date should be documented in the claims folder. The
claimsfolder and a separate copy of this remand should be made
available to the examiners. the receipt of which should be
acknowledged in the examination report. Joint or separate
examinations are permissible, but both examiners must actually
examine the veteran and review the entire claims folder,
specifically to include the service medical records, the

- 5 -

1970 VA examination report, the 1988 surgery report, the 1993
surgery report and the more recent medical records. Any indicated
studies must be performed. The veteran's history, current
complaints, and examination findings must be reported in detail by
the examiners.

The examiners should comment on any pain and functional limitations
caused by each of the three service-connected disabilities, if
possible. In that regard, they should try to indicate whether pain
is a result of the post-operative hernias, of scar tissue, and/or
of the division of the ilioinguinal nerve. If such a distinction
can not be made, the examiners should so indicate. They also should
render opinions on whether the veteran's subjective complaints are
consistent with organic pathology/objective findings and whether
any of the service-connected disabilities is of a nature as to
result in marked interference in employment, and if so, which of
the disabilities.

All findings should be reported in detail and the foundation for
all conclusions should be clearly set forth. A comprehensive report
that addresses the aforementioned should be provided and associated
with the claims folder. Through his attorney, the veteran should be
advised of the importance of appearing for a rating examination in
regard to the claims remanded by the Court and of the potential
consequences of failing to report for an examination. See 38 C.F.R.
3.655.

6. The RO should then review the examination report(s). If not
responsive to the Board's instructions, they should be amended by
the examiners so that the case will not have to be remanded again.

6 -

7. After the development requested above has been completed to the
extent possible, the RO should again review the record and
readjudicate the issues of increased ratings for the service-
connected disabilities on an extra-schedular basis with
consideration of pain and Fenderson v. West, 12 Vet. App. 119
(1999). If any benefit sought on appeal remains denied, the veteran
and his representative should be furnished a supplemental statement
of the case, containing all applicable laws and regulations not
previously included. and given the opportunity to respond thereto.
No action is required of the appellant until he and his
representative receive further notice.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JANE E. SHARP 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for

- 7 -

Veterans Claims. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (2000).

8 -



